Title: James Madison to Bernard Peyton, 11 July 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                July 11. 1829
                            
                        
                        
                            
                        Yours of the 3d. was duly recd. and the Articles it refers to [du]ly delivered.
                        My overseer says that he can not immediately follow up the waggoning his Tobo. & wishes the 2 Hhds. on
                            hand to be sold without waiting for more, being apprehensive that the order in which the Tobo. was priced, may render
                            delay unfavorable to the sale, by limiting it to the manufacturers.
                        The Harvest is now over in this neighborhood, & the wheat found to be excellent in quality, owing to
                            the cool season, & rather short in quantity owing to the harming frosts of the winter. With respects &
                            good wishes
                        
                        
                            
                                J M
                            
                        
                    